—Judgment unanimously affirmed. Memorandum: Defendant correctly contends that County Court erred in failing to charge the jury that his statement to the police would be involuntary if he had asserted his right to remain silent or had requested counsel during questioning (see, CPL 710.20 [3]; People v Griswold, 58 NY2d 633, 635; People v Graham, 55 NY2d 144). Because defendant failed to object to the court’s instruction on voluntariness, however, that error has not been preserved for our review (see, CPL 470.05 [2]; People v Roth, 139 AD2d 605, 608, lv denied 72 NY2d 866; see also, People v Thomas, 50 NY2d 467) and we decline to reach the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6]). (Appeal from Judgment of Monroe County Court, Maloy, J.— Murder, 2nd Degree.) Present — Callahan, J. P., Balio, Lawton, Boomer and Boehm, JJ.